EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Hypercom Corporation 2010 Equity Incentive Plan of our reports dated March12, 2010, with respect to the consolidated financial statements of Hypercom Corporation and the effectiveness of internal control over financial reporting of Hypercom Corporation, included in its Annual Report (Form 10-K) for the year ended December31, 2009, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Phoenix, Arizona August 9, 2010
